Title: To Thomas Jefferson from James Monroe, 18 November 1795
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Paris Novr. 18. 1795.

Your favor of the 26. of May did not reach me till lately, owing as I presume to its having been committed to some private hand and by whom it was retained to be delivered personally till that prospect was abandoned. I was extremely gratified by it as it led me into a society which is very dear to me and often uppermost in my mind. I have indeed much to reproach myself for not having written you and others of our neighbours more frequently, but I have relied much on you not only to excuse me personally but to make my excuse to others, by assuring them how little of my time remains from publick and other duties, for those with whom by the strong claims of friendship I have a right to take liberties. Before this however you have doubtless received mine of June last and which gave a short sketch of affairs here, so that culpable as I am, still I am less so than I might have been.
I accept with great pleasure your proposal to forward my establishment on the tract adjoining you, in the expectation however that you will give yourself no further trouble in it than by employing for me a suitable undertaker who will receive from you the plan he is to execute, that you will draw on me for the money to pay him, and make my plantation one of the routs you take when you ride for exercise, at which time you may note how far the execution corresponds with the plan. With this view I shall look out for a model to be forwarded you as soon as possible, subjecting it to your correction, and give you full power to  place my house orchards &ca. where you please, and to draw on me by way of commencement for the sum of 1.000. dolrs. to be paid where you please 3. months after it is presented. If to be paid without this republick tis probable the draft will be most easily disposed of in sterling money. This sum is all I can answer in the course of the ensuing year calculating always on the possible contingence of a recall and upon which I have always calculated from the moment of my introduction into the Convention, and still calculate depending on the course of events on your side of the Atlantick. With this sum a suitable number of hands may be hired and oxen bought to draw the stone, which with you I prefer, put the ground in order &ca. &ca. to be in readiness to proceed with greater activity the year following. These hands may plant the trees enclose and sew the ground in grass which is laid of and destined for the buildings, of which however you will best judge observing that Hogg be instruct[ed] to give occasional aids with the other hands when necessary. Believe me there is nothing about which I am more anxious than to hear that this plan is commenc’d and rapidly advancing, for be assured admitting my own discretion is my only guide much time will not intervene before I am planted there myself. I have mentioned the proposal you are so kind as [to] make me to Mr. Jones, but as tis possible my letter may unfold that item in my private affairs not to him, but to some of my good friends in a neighbring country, as my official dispatches have those of a publick nature, I beg of you likewise to communicate it to him as of my wishes in that respect.
I have written La Motte and directed him to draw on me for what you owe him and have his answer saying he has drawn, for 3. or 4.00₶, but yet his bill is not presented. I likewise think him an honest man and deserving more than a mere official attention. I found him on my arrival under arrestation not because he had committed any positive crime but because the whole commercial class had drawn upon it, and oft not without cause, the suspicion of being unfriendly to the revolution, and which in his instance was increased by the circumstance of his having married an Engh. woman. He was however shortly afterwards set at liberty and since he has exercised his consular functions. I will also procure you the books and other articles mentioned but shall not forward them till the spring for the reason you mention. I will likewise seek out those of your friends who have survived the storm, remind them of your inquiry after their welfare and apprize you of the result. A terrible storm indeed it has been and great its havoc especially among those of a certain sphere of life, but still I doubt not I shall find many who have survived it among your friends.

I rejoice to hear that Short is to be our neighbour. By his last letter I am to expect him here in a week or two and with Mr. Pinckney, the latter having as I presume adjusted the affair of the Miss: and the boundaries. I suspect the relict of Mr. Rochf:ct. forms the attraction. If the Carters will take me for their paymaster for what lands they have for sale and fix a price which you approve I would most willingly purchase the whole. I have western lands in possession of Mr. Jones for a part of which only he has been offered £2000. Pensyla. currency and which I should be happy to vest near me: an idea equally applicable to the case of Collé.
You have I presume seen the new constitution and will I doubt not concur with me that altho defective when tested by those principles which the light of our hemisphere has furnished, yet it is infinitely superior to any thing ever seen before on this side of the Atlantick. The division of the legislature into two branches, one to consist of 500. and the other of half that number, will secure always in both due attention to the interest of the mass of the people, with adequate wisdom in each for all the subjects that may occur. The mode of election too and the frequency of it in both branches seems to render it impossible that the Executive should ever gain such an influence in the legislature, as by combination, corruption, or otherwise, to introduce a system whereby to endanger the publick liberty: whilst on the other hand the Executive by its numbers and permanence, one of 5. yeilding his place to a successor annually only, seems in regard to this theatre, where the danger is always great and suspicion of course always at the height, well calculated to unite energy and system in its measures with the publick confidence, at the same time that it furnishes within itself a substantial guarantee in favor of the publick liberty. The judiciary too is better organized than heretofore. About 10. days past the constitution was completely installed in all its branches and since each has been in the exercise of its respective functions. The effect which the change has produc’d is great indeed. The Council of Antients occupies the hall lately held by the Convention, and the contrast which a tranquil body, in whose presence no person is allowed to wear his hat, or speak loud, a body who have little to do, and who discuss that little with temper and manners, is so great when compared with the scene often exhibited by its predecessor, that the Spectators look on with amazement and pleasure. The other day a demand was made by the directoire on the 500. for a sum of money and which was immediately granted and the bill in consequence sent to the 250. who upon examination discovered there was no appropriation of it and for that reason rejected the bill. The  directoire then accomodated its demand to the article in the constitution as did likewise the council of 500. and whereupon the other council passed the bill. I mention this circumstance to shew the change in legislative proceedings whereby calm deliberation has succeeded a system which was neither calm nor deliberative. Since the government was organized, not more than two or three laws have passed and those of no great importance, and the people go to rest of a night in tranquility consoling themselves with the grateful reflection, that now a strong impediment is opposed to the rage for legislation. They rejoice to find that their legislators have supplied the place of action by reflection. Under this government too the spirit of faction seems to be curbed. Formerly when a member of any note rose and denounc’d another, it put his life in hazard let his merit or demerit be what it might. But latterly some denunciations were threaten’d in the 500., and to which the parties menac’d rose and demanded that their accusers should put in writing the allegations and sign them that they might prepare for and appear in defence, but this silencd the others, and thus tranquility seems to be established and confidence daily increasing.
The paroxisms which preceded the final dissolution of the convention and particularly that of the attack upon it, on the 13. of Vendre. orof Octr. you will have heard long before this reaches you. In a few words however I will give you a general idea of it: The change of the government or transmission of the powers of government from one system to the other was a great experiment in the present state of affairs and which would not be made without some danger to the revolution; but yet such was the general solicitude to get rid of the revolutionary system that a refusal to make the experiment would likewise be attended with danger. All France seemed to call out for a stable government and this call was finally answer’d by presenting before the nation the constitution in question. But experience had shewn that each succeeding assembly had persecuted the members of the preceding one: a constituent especially was an object not less attractive of the rage of Robt.spre. than a cidevant Bishop or even a chouan. And reasoning from experience it was to be feared, that the deputies of the late convention would be exposed in like manner to the resentment of those who took their places, and this created in them a desire to keep their places and which was attempted by two decrees whose object was to provide for the re election of ⅔ ds. of the legislature of the new government from among the members of the convention, according to a principle of the constitution which applies hereafter and requires an annual change of ⅓ d. only, and which decrees were submitted with the constitution for the sanction of the people. By some of the primary assemblies these decrees were  adopted and by others rejected: the convention however reported and in my opinion with truth that the majority was for them and of course that they were obligatory on the Electoral assemblies. This was denied by the opponents to the decrees by whom a systematic effort was made to defeat them, first by news paper discussion, next by section: arrets which defied the authority of the convention, and finally by assembling in arms in great force to attack that body and which [was] done on the day above mentioned.
I candidly think that this attack upon the convention as it failed was of great utility to the revolution. The system of terror was carried to such a height by Robertspiere and his associates, that in the vibration back which ensued, some danger seemed to threaten, not the overthrow of the revolution, but to put at a greater distance than there was otherwise reason to hope its happy termination: for when this vibration had gained its utmost point, it so happened that the government was to be transferrd into other hands. In this stage too the royalists who were formerly persecuted more than was upon any principle justifiable, and in whose favor and upon that account a general sympathy was excited, and which was of course due to humanity and had no connection with their political principles, had gained an attention which under other circumstances would not have been shewn them. The probability therefore is that if the election had come on unaided by that incident, more than a majority of that description of people would have been thrown into the legislature. But as the attack failed, it produc’d in a great measure the opposit effect, for in consequence the decrees were not only strictly executed, but the former censure against the royalists whose views were now completely unmasked, proportionally revived: many of whom and among those some who were candidates for the legislature and with good prospect of success, took refuge in the neighboring countries or the Vendee, according as circumstances favored their escape.
On the side of the convention there were 3000. foot and 600. horse of Pichegru’s army and about 1000. or 1.200. of the citizens of Paris (the latter of whom were honored by their opponents with the title of terrorists) and on the opposit side there were perhaps in activity twice that number, whilst the other citizens of Paris were neutral. The battle was short for as soon as the assailants saw that opposition was made their numbers diminished, and continued to diminish by battallions, till finally none were left but those who were too marked in their characters to hope for concealment: and which latter party surrendered in a body on the next day at noon to the number of about 500. In the contest 4. or 500. on both sides were killed and wounded. It was extremely complained of on the part of the assailants that the convention accepted of  the service of the terrorists, and that it suffered cannon to be used in its defense, since they the assailants had none or but few, and whence they urged that the fight was not a fair one. You will observe that all Paris was against the decrees, 2. or 3. sections only excepted, and because as many of their own deputies were heretofore cut off they would be forc’d to elect their members from among those of the Convention who belongd to other departments, and because they did not like to chose even those of them who remained. This being the temper of the city in the commencment the royalists took advantage of it first by opposing the decrees and which they did with great address, contending for the unalienable right of suffrage which they said was thereby infringed, and demanding wherefore had the good citizens of France fought and bled so freely, and otherwise sufferd so much if they were now to be enslaved, a slavery too the more odious because it was imposed by those who had assumed the mask of patriotism? One step led on to another till finally recourse was had to arms.
Before this event I doubted whether foreign powers had much agency in the interior movments and convulsions of this republick, but by it I was satisfied they had, for it was known in Engld. Hamburg and Balse before it happened that there would be a movment here at the time it took place: at which time too the Ct. d’Artois approached the coast from Engld. and between whom and the authors of that movment in Paris and the Vendee there was obviously the utmost harmony of measures. Something of the kind is to be trac’d in several preceding events but not so strongly marked, at least not to my knowledge as in the present case. Yet the ordeal thro’ which France has passed and is passing in the establishment of a republican system is called an experiment of that system, whose convulsions are contrasted with the gloomy and sullen repose of the neighb’ring despotisms, by the enemies of republican government and to the disadvantage of this latter species of government. So often does it happen by the decrees of a blind fatality, that the authors of crimes not only succeed in exculpating themselves from the reproach they justly merit, but even in fixing the imputation of guilt upon the [innocent].
The French were lately checked on the other side of the Rhine and which caused their retreat to the Rhine: but yet they hold the two posts of Manheim and dusseldorph on the other side. Tis thought some serious rencounters will take place there soon and which may produce a serious effect likewise upon the war with the Emperor and on the continent. The late organization of the directoire by which men of real talents and integrity, and in the instances of Carnot and Barras men of great military talents, are plac’d in it, the former of whom planned the last  campaign, and the latter commanded the national gds. in the great epoch of the 9th of Therr. when the tyranny of Robertpre. was broken, and on the last event of the 13th. of Vendre. is well calculated to secure a wise arrangment on the part of France.
In negotiation nothing has been lately done. If any negotiations were depending they were doubtless suspended to wait the issue of the late elections and the organization which ensued, in the hope on the part of the coalised powers, that something would turn up from the struggles that were then expected to favor their views. But now that that prospect seems to be over tis probable they will be commenc’d, and peace their early offspring. An event which will be greatly promoted if Pichegru succeeds against the Austrians, and still more so if his majesty of Engld. is again intimidated by the unfriendly greetings of his discontented and afflicted subjects. Unhappy old man, his reign has indeed been a reign of mourning and of sorrow to the world: for we trace upon its several stages in America, the East and in Europe no other vestiges but those which are marked by the blood of the inocent, who were slaughtered in all those various climes of the world and without regard to age sex or condition. And yet we are told by many that he is a mild, an amiable and a pious man, and that the government in which he presides, and by means whereof these atrocities were perpetrated, is that model of perfection of which, thro’ all antiquity, Cicero and Tacitus had alone formed only a faint idea, but with which the world was never blessed before. But you know I must not speak irreverently of dignities and therefore I will add no more on this subject at least for the present.
I hear that the French have just gained a considerable advantage over the Austrians on this side of the Rhine near Manheim. The Austrians crossed the R. in its neighbourhood to make a diversion there, were met by a body of French defeated and driven back. Other particulars we have not. Mrs. M and our child join in affectionate wishes to yourself and whole family and pray you also to make them to my brother Joseph and all our neighbours and that you will believe me most affectionately yours
